Citation Nr: 0300281	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  97-22 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
low back disability.

2.  Entitlement to a rating in excess of 20 percent for a 
right knee disability.

3.  Entitlement to a rating in excess of 20 percent for a 
left knee disability.

[The issue of entitlement to service connection for 
bilateral hearing loss will be the subject of a later 
Board of Veterans' Appeals (Board) decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel
INTRODUCTION

The appellant is a veteran who had active service from 
December 1971 to May 1976.  This matter comes before the 
Board on appeal from an April 1996 decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection 
for residuals of a low back injury and granted service 
connection for left an right knee disabilities, each rated 
10 percent.  In a March 2002 decision by a decision review 
officer, 20 percent ratings for each knee were assigned, 
effective from the date of claim.  A temporary total 
disability was assigned for the left knee for 
convalescence following January 1998 surgery.

[The Board is undertaking additional development on the 
issue of entitlement to service connection for bilateral 
hearing loss, pursuant to 38 C.F.R. § 19.9(a)(2).  When it 
is completed, the Board will provide notice of the 
development as required by 38 C.F.R. § 20.903.  After 
giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision 
addressing that issue.]


FINDINGS OF FACT

1.  A chronic low back disorder was not manifested in 
service; arthritis of the spine was not manifested in the 
first post-service year; and there is no competent 
evidence relating current low back disability to service 
or to a service-connected disability;.

2.  The veteran's service-connected right knee disability 
is manifested by degenerative changes with motion no worse 
than from 5 degrees extension to 90 degrees flexion; there 
is no competent evidence of more than slight subluxation 
or lateral instability.

3. The veteran's postoperative, service-connected left 
knee disability is manifested by degenerative changes with 
motion no worse than from 10 degrees extension to 95 
degrees flexion; there is no competent evidence of more 
than slight subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  Service connection for residuals of a low back injury 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).

2.  A rating in excess of 20 percent for a right knee 
disability is not warranted.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2002); 38 C.F.R. § 4.71a, Codes 5257, 5260, 
5261.

3.  A rating in excess of 20 percent for a left knee 
disability is not warranted.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2002); 38 C.F.R. § 4.71a, Codes 5257, 5260, 
5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been promulgated.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.  The case has been 
considered under the VCAA and implementing regulations.

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing 
regulations.  Well-groundedness is not an issue; the 
claims have been considered on the merits.  The record 
includes service medical records, VA examination reports, 
and private medical records.  The veteran was notified of 
the applicable laws and regulations.  The rating decision, 
the statement of the case, and the supplemental statement 
of the case have informed him what he needs to establish 
entitlement to the benefits sought and what evidence VA 
has obtained.  The veteran was notified in November 2001 
correspondence of the provisions of the VCAA; he was 
specifically informed of what evidence VA would obtain on 
his behalf, and what information or evidence he was 
responsible for providing.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Factual Background

Service medical records reveal treatment for back 
complaints in February 1973.  An x-ray was within normal 
limits.  The veteran received a medical discharge related 
to his knee problems in May 1976; the evaluation Board did 
not note any back disability.  The veteran was diagnosed 
with bilateral chondromalacia patella, which was marked by 
persistent crepitus and retropatellar pain in both knees.

Private medical records from August 1992 to July 1993 
reveal treatment for low back pain and stiffness.  The 
veteran reported that he injured his back at work opening 
a container.  A September 1992 MRI showed degenerative 
disc disease at L4-L5 and L3-L4.  A disc bulge was noted 
at L4-L5.  On October 1992 rehabilitation evaluation, the 
veteran reported injuring his back when he twisted opening 
a sliding door.  On November 1992 neurological evaluation, 
the examiner attributed the veteran's pain to lumbar disc 
degeneration and degenerative arthritis of the lumbar 
spine.  Bilateral paraspinous spasm, and pain on palpation 
and movement were noted in treatment records, which 
carried a diagnosis of lumbosacral strain.  Sciatic pain 
was reported on occasion.  

Private medical records from November 1994 to February 
1995 reveal continued treatment for back pain, which 
radiated into the legs.  A November 1994 MRI showed early 
disc degeneration at L4-L5 and L5-S1, and a bulging disc 
at L5-S1.  The veteran stated that pain began after an 
August 1992 work injury.  In February 1995, the veteran 
again attributed his back pain to a work injury.  In 
December 1994, the veteran described an October 1994 work 
injury.

On April 1996 VA examination, the veteran reported that he 
fell from a tank in 1972, while his discharge due to a 
knee condition was pending.  He complained of bilateral 
knee pain with exercise and in certain positions.  On 
examination, there was no swelling, deformity, or 
instability.  There was 90 degrees of flexion in the right 
knee, and 95 degrees of flexion in the left knee.  X-rays 
were normal.  The diagnosis was meniscus knee joint 
disease.

Private medical records from February 1997 to April 1997 
reveal treatment following a fall, in which the veteran 
broke his left leg.  The veteran did not report knee or 
back problems during his treatments.

On November 1997 VA general medical examination, the 
veteran reported falling from the top of a truck trailer 
in February 1997; he had surgery for a left leg fracture.  
On orthopedic examination, the veteran reported that his 
knees hurt going up and down stairs; it felt as if 
something was pushing against his kneecaps.  His knees 
almost buckled, and several times a day he felt a 
"grabbing" in the knees.  He reported that he fell off a 
tank in the military, and that back strain was diagnosed.  
At another point in the examination, he indicated that in 
1997 he fell from a truck when his right knee collapsed.  
The veteran got on and off the examining table with some 
difficulty.  There was no effusion, instability, crepitus, 
swelling, or tenderness of the knees.  There was slight 
pain on motion.  The right knee extended to 5 degrees and 
flexed to 110 degrees; the left knee extended to 10 
degrees and flexed to 110 degrees.  The relevant diagnoses 
were degenerative joint disease of both knees and 
degenerative disc disease of the lumbar spine.  The 
examiner commented that throughout the examination, the 
veteran demonstrated a mild to moderate pain demeanor.  
The back condition could not be said to be related to a 
fall in service because the fall could not be confirmed.

In January 1998, the veteran underwent left knee surgery.  
A chondroplasty of the medial femoral condyle and patella, 
with a partial synovectomy, was performed.  The meniscus 
was intact.  The postoperative diagnosis was grade 2 
chondromalacia of the medial femoral condyle and synovitis 
of the left knee.

January 2001 lumbar spine x-rays showed severe L5-S1 
degenerative disc disease.  

On January 2002 VA examination, the veteran reported that 
he fell from a vehicle in 1972, injuring his knees.  The 
bilateral knee condition had worsened since then.  He had 
a jabbing pain under his right kneecap walking up stairs, 
and the pain grew progressively worse over the course of 
the day.  The left knee had collapsed four years prior, 
causing him to fall from a truck.  He had a grinding 
sensation and pain in the left knee, and wore a left knee 
brace.  On examination, there was diffuse tenderness of 
the knees on palpation, but there was no swelling or 
laxity.  There was no locking.  The range of motion of the 
knee joint was from 0 to 130 degrees bilaterally.  
Degenerative changes with joint space narrowing of the 
knees bilaterally was diagnosed.  The examiner found that 
there was moderate functional impairment due to pain.

Analysis

Service connection for a low back disability

Service connection will be granted for a disability if it 
is shown that the veteran suffers from such disability and 
that it resulted from an injury suffered or disease 
contracted in line of duty, or from aggravation in line of 
duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  If arthritis is 
manifested to a compensable degree in the first post-
service year, it may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  In order to prevail on the merits on the issue of 
service connection, there must be medical evidence of 
current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  Hickson v. West 12 Vet. App. 247, 253 
(1999). 

Here, there is no evidence that chronic low back 
disability was manifested in service, or that low back 
arthritis was manifested in the first post-service year.  
The low back complaints noted in 1973 represented an acute 
and transitory condition that resolved with treatment; no 
low back disability was noted on medical Board evaluation 
for separation from service.  Consequently, service 
connection for a low back disability on the basis that 
such disability was first manifested (and incurred) in 
service, or on a presumptive basis as a chronic disease, 
is not warranted.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

While there is ample evidence of a current low back 
disability, as well as some indication of a treatment for 
a back injury or complaints in service, the preponderance 
of the evidence is against the veteran's claim of a nexus 
between the two.  The only doctor to address the matter of 
a nexus between the veteran's low back disability and 
service stated that it was not possible to form an 
opinion, as he "had no way of knowing" if the veteran 
actually fell off a tank in service.  Such an injury 
causing back disability is not documented.  That examiner 
also opined that the veteran's service-connected knee 
disabilities had not led to his low back disorder.  
Moreover, private medical records reveal two distinct 
work-related back injuries in 1992 and 1994, both well 
after service.  Treating physicians have attributed the 
veteran's low back symptoms to those incidents.  The 
veteran did not relate any history of a back injury in 
service, and in fact specifically denied a previous 
history of back injury on several occasions.  The sole 
evidence of a nexus between the veteran's current low back 
complaints and an in-service injury is in his statements.  
As a layperson, he is not qualified to offer an opinion on 
a matter requiring specialized medical knowledge, such as 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Because the preponderance of the evidence is against there 
being a nexus between a current low back disability and 
the veteran's service, the claim must be denied.

Increased ratings for knee disabilities

Disability evaluations are determined by the application 
of the Schedule For Rating Disabilities, which assigns 
ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two ratings shall be applied, the 
higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
Where the issue involves the assignment of an initial 
rating for a disability following the award of service 
connection for disability, the entire history of the 
disability must be considered and, if appropriate, staged 
ratings may be applied.  Fenderson v. West, 12 Vet. App. 
119 (1999).  Assignment of separate ratings under 
diagnostic codes for limitation of motion (Codes 5260 and 
5261) and instability of the knees (Code 5257) does not 
constitute pyramiding which is prohibited by 38 C.F.R. 
§ 4.14.  VAOPGCPREC 23-97, July 1, 1997.  The Schedule 
provides that arthritis is to be rated as limitation of 
motion of the affected joint.

The formulation relied upon by the RO to arrive at a 20 
percent rating for each knee for the entire appeals period 
is unclear.  The decision review officer decision which 
increased the ratings to 20 percent, each added Code 5010 
(for arthritis).  Degenerative joint disease of the knees 
was first diagnosed in November 1997, and a compensable 
level of motion limitation was not shown prior to November 
1997.   Consequently, prior to November 1997 there was no 
basis for assigning separate ratings for 
instability/subluxation and for limitation of motion.  For 
the veteran to have been entitled to a rating in excess of 
20 percent for disability of either knee prior to the time 
arthritis in the knees was first reported (November 1997), 
he would have to show that there was more than moderate 
subluxation/instability.  Despite the veteran's reports of 
buckling, there simply is no objective evidence of more 
than moderate instability.  Consequently, a rating in 
excess of 20 percent is not warranted for either knee 
prior to November 1997.  

Reviewing all of the evidence of record and considering 
every formulation/rating combination possible, the Board 
finds that a rating in excess of 20 percent is not 
warranted for either knee since November 1997.  Since 
November 1997, there has been a diagnosis of arthritis 
with some limitation of motion.  Accordingly, he may be 
assigned separate ratings for instability and motion loss, 
as the facts warrant.  To warrant a combined rating in 
excess of 20 percent, the evidence would have to present 
one of the following scenarios:  1) More than moderate 
(i.e. severe) subluxation/instability; 2) Moderate 
instability/subluxation and limitation of flexion to 45 
degrees, limitation of extension to 10 degrees, or any 
limitation of motion (because of the X-ray confirmation of 
arthritis) (each ratable at 10 percent); 
3) Slight subluxation/instability with limitation of 
flexion to 30 degrees or limitation of extension to 15 
degrees; or 4) limitation of flexion to 15 degrees or 
limitation of extension to 20 degrees or more.  See 
38 C.F.R. § 4.71a, Codes 5257, 5260, 5261.  There is no 
medical evidence that flexion of either leg has, at any 
point in time, been to less than 90 degrees or that 
extension has been limited at more than 10 degrees.  
Likewise, records show that after postsurgical 
convalescence (for which there was a temporary total 
rating), there has been no significant instability.  
Consequently, a rating in excess of 20 percent is not 
warranted under any possible rating 
formulation/combination.  As this finding applies 
throughout the appellate period, "staged ratings" are not 
warranted. 

The preponderance of the evidence is against these claims.  
There is no reasonable doubt which may be resolved in the 
veteran's favor.


ORDER

Service connection for a low back disability is denied.

Ratings in excess of 20 percent, each, for a right knee 
disability and a left knee disability are denied.


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

